Case 20-10053   Doc 22   Filed 08/19/20 Entered 08/19/20 09:45:53   Desc Main
                           Document     Page 1 of 4
Case 20-10053   Doc 22   Filed 08/19/20 Entered 08/19/20 09:45:53   Desc Main
                           Document     Page 2 of 4
Case 20-10053   Doc 22   Filed 08/19/20 Entered 08/19/20 09:45:53   Desc Main
                           Document     Page 3 of 4
Case 20-10053   Doc 22   Filed 08/19/20 Entered 08/19/20 09:45:53   Desc Main
                           Document     Page 4 of 4
